Citation Nr: 0704760	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  06-31 457	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from June 1944 to May 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision by the RO in Cleveland, 
Ohio.  After the decision was entered, the case was 
transferred to the jurisdiction of the RO in Wichita, Kansas.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The veteran has a bilateral hearing disability that is as 
likely as not attributable, at least in part, to acoustic 
trauma in service.

2.  The veteran has tinnitus that is as likely as not 
attributable to the same etiology as his bilateral hearing 
disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, 
hearing loss was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2006).

2.  Resolving reasonable doubt in the veteran's favor, 
tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for hearing 
loss and tinnitus.  He says that he worked as a gunner aboard 
B-24 bombers during service, without any ear protection.  He 
believes that the disabilities at issue can be attributed to 
in-service acoustic trauma.
 
Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).

In the present case, the Board finds that the evidence 
supports the veteran's claim for service connection for 
hearing loss.  The record contains audiometric evidence, 
including the report of a May 2005 VA examination, which 
clearly shows, among other things, that the veteran has 
Maryland CNC speech recognition scores less than 94 percent, 
bilaterally.  Thus, it is clear that he has a bilateral 
"hearing disability," as VA defines that term.  See 
38 C.F.R. § 3.385 (2006) (indicating that, for VA purposes, 
impaired hearing is considered to be a "disability" if the 
auditory threshold at 500, 1000, 2000, 3000, and/or 4000 
Hertz is 40 decibels or greater; or if the auditory 
thresholds for at least three of those frequencies is 
26 decibels or greater; or if speech recognition scores using 
the Maryland CNC test are less than 94 percent).  It also 
appears clear that the veteran suffered acoustic trauma in 
service, inasmuch as his service records show that he served 
as an aerial gunner, and that he drilled with, among other 
things, handheld and turret-mounted machine guns.  Thus, the 
outcome of his claim turns on whether there is a nexus, or 
link, between his current disability and the acoustic trauma 
in service.

As to that question, the Board notes that the record contains 
conflicting evidence.  On the one hand, the record contains 
an examination report, dated in May 1946, which shows that 
the veteran's auditory acuity was found to be normal (15/15) 
on whispered voice testing at the time of his separation from 
service, and a VA medical opinion, dated in May 2005, which 
indicates that his current pattern of hearing loss is not 
consistent with acoustic trauma (i.e., is worse than 
predicted for acoustic trauma), and is more likely due to an 
unknown etiology, such as auto immune disease.  On the other 
hand, the record also contains a statement from a private 
audiologist, Dr. Bary Williams, wherein Dr. Williams opines, 
in effect, that it is "obvious" that the veteran's current 
hearing loss is due, at least in part, to the acoustic trauma 
he experienced in service.

The Board has considered the available evidence, and finds 
that it is in equipoise on the question of etiology.  
Although the veteran's auditory acuity was found to be normal 
at the time of his separation from service, the Board is not 
persuaded that that the sort of testing used (i.e., whispered 
voice) is sufficiently precise to rule out the presence of a 
high frequency impairment.  As to the opinion from Dr. 
Williams, the Board notes, as did the RO, that it is not 
clear that Dr. Williams reviewed the evidence contained in 
the veteran's claims file prior to offering his opinion as to 
etiology.  However, there was not much to review:  Most of 
the veteran's service records are unavailable, apparently 
having been lost in a fire at the National Personnel Records 
Center in 1973.  In any event, it appears that Dr. Williams' 
understanding of the veteran's history was sound, insofar as 
it concerned the fact that the veteran was exposed to 
acoustic trauma in service.  Accordingly, and because Dr. 
Williams provided a plausible rationale for his opinion, the 
Board cannot conclude that his opinion is entitled to any 
less weight than the opinion contained in the VA examination 
report of May 2005.  The evidence, taken together, gives rise 
a reasonable doubt as to the question of etiology.  38 C.F.R. 
§ 3.102 (2006).  Service connection for hearing loss is 
therefore granted.

The Board also finds that the evidence supports the claim for 
service connection for tinnitus.  It is not entirely clear 
whether the veteran's tinnitus actually began in service.  
The report of the veteran's service separation examination 
makes no mention of the condition, and the report of the May 
2005 VA examination indicates that the veteran reported a 
date of onset in 1984.  Nevertheless, the report of the May 
2005 VA examination does show that the veteran has the 
condition currently.  The Board has determined that the 
evidence is in equipoise as to whether the veteran's hearing 
loss was incurred in service, and medical treatises indicate 
that the cause of tinnitus can usually be determined by 
finding the cause of the coexisting hearing loss.  See, e.g., 
Harrison's Principles of Internal Medicine 182 (Dennis L. 
Kasper et al. eds., 16th ed. 2005).  Under the particular 
circumstances presented here, the Board is persuaded that the 
veteran's tinnitus can likely be attributed to the same 
etiology as his service-connected hearing loss, i.e., in-
service exposure to noise.  The evidence, at a minimum, gives 
rise to a reasonable doubt on the question.  38 C.F.R. 
§ 3.102 (2006).  Service connection for tinnitus is therefore 
granted.

Because the Board is granting the veteran's claims, there is 
no need to engage in any analysis with respect to whether the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), have been satisfied with respect to the 
question of service connection.  That matter is moot.


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


